LANE, Judge,
dissenting:
I do not disagree with the logic, reasoning or conclusions of the majority in this matter. However, my conscience dictates that I dissent, because I think it could be said we are acting outside of our jurisdiction.
This appeal was first asserted in the Supreme Court of Oklahoma. That Court assigned it to what is now called the Court of Civil Appeals, whereupon they held that this was a matter for our Court.1 I would assert that could be error. The Oklahoma Constitution gives the authority to resolve conflicts in jurisdiction between this Court and the remainder of the Oklahoma appellate system to the Supreme Court.2
. It can be asserted that a determination has already been made in matters of this kind when the Supreme Court promulgated rules pertaining to appeals in juvenile eases and matters of contempt. Rule 1.10(e) states, in relevant part:
*55(2) An appeal or habeas corpus proceeding to review a trial court’s decision in a proceeding for adjudication of juvenile delinquency or for certification of a juvenile to be prosecuted as an adult shall be brought in the Court of Criminal Appeals. An appeal or habeas corpus proceeding to review a trial court’s decision in any other juvenile proceeding shall be brought in the Supreme Court.3
In the instant case it was alleged that the appellant was a child in need of supervision. Therefore, this was not an appeal from a case involving delinquency or certification which would grant jurisdiction to this court.
The only other way that this Court could obtain jurisdiction is if it were permitted to hear an appeal of the contempt of court finding. Again we look to the rules authored by the Supreme Court:
(1) An appeal or habeas corpus proceeding to review a sentence imposed for contempt of court occurring in a civil action or proceeding shall be brought in the Supreme Court; an appeal or habeas corpus proceeding to review a sentence imposed for contempt of court occurring in a criminal prosecution or a grand jury proceeding shall be brought in the Court of Criminal Appeals.4
From the foregoing, I have determined that this is not a criminal prosecution or a grand jury proceeding. Therefore, it can be argued the appeal is outside our jurisdiction and should be determined by the Supreme Court.
I acknowledge that it is not my authority to determine this conflict issue. It is also my thought that it is not within the jurisdictional scope of the Court of Civil Appeals to make the determination either. Therefore, I would refer this matter to the Supreme Court with a request that they resolve the jurisdictional question.

. I acknowledge the majority is correct when it states in footnote 2 of the opinion that the transfer decision of the Court of Civil Appeals was not questioned by the parties and they did not object to the jurisdiction of this Court. However, I believe that it is our duty to inquire into our jurisdiction sua sponte. The Oklahoma Supreme Court has so held as to their own jurisdiction. See, Stites v. Duit Const. Co., Inc., 903 P.2d 293 (Okla.1995).


. Okla. Const, art, VII, § 4.


. Rules of Appellate Procedure in Civil Cases, 12 O.S.1991, Ch. 15, App. 2, Rule 1.10(e)(2).


. Rules of Appellate Procedure in Civil Cases, 12 O.S.1991, Ch. 15, App. 2, Rule 1.10(e)(1).